Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 03/16/2022.
	Claims 1-4, 6-11 and 13-18 have been amended.  Claims 19-21 have been canceled.  Claim 22-23 have been added. Accordingly, claims 1-18 and 22-23 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  

Drawings
The drawings were received on 03/16/2022.  These drawings are approved.

Allowable Subject Matter
2.	Applicants’ amendments filed on 03/16/22022 have overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action mailed on 02/03/2022.
	An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-18 and 22-23 are allowed over the prior art of record.

3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a feather key-like support element, which is fixed by the housing and against which the working spindle and the running spindle are axially supported, wherein, in the housing, there is provided at least one aperture through which it is possible to insert the feather key-like support element, which, in the assembled position, is received with one end in the aperture and with the other end in a receiving part situated diametrically opposite the aperture, wherein the feather key-like support element is secured via at least{00710665 }5BLAU-125 one securing element which closes the aperture externally. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Prior Art
4.	The IDS (PTO-1449) filed on Dec. 26, 2015 has been considered.  An initialized copy is attached hereto.  
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Weeks et al. (U.S. Patent Number 4,934,861), Tyson (U.S. Patent Number 6,334,733B1) and Trossmann et al. (U.S. Patent Application Publication Number 2019/0085844A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746